Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A module dock as specified in Paragraph [0060] in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Regarding claim 2, the specification lacks details about “receive monitoring modules sized at any of a plurality of sizes”. Par [0060] of Applicant’s specification is specific about the module dock where it states, “the module dock 140 can receive different sizes of expansion modules. For example, modules can be 1x size 240, 2x size 265 or 3x size 270.” Therefore, the claims 2 and 11 recites additional features which are not taught in the claims, and the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Therefore, an amendment to omit this limitation is required.
Claims 3-10 are also rejected for fully incorporating the deficiencies of the base claim(s) from which they depend.

Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims describe the limitation “a module dock configured to house the plurality of docking ports and further configured to receive monitoring modules sized at any of a plurality of sizes including at least a single width size, a double width size, and a triple width size.”
Regarding claim 2, The specification lacks details about “receive monitoring modules sized at any of a plurality of sizes”. Par [0060] of Applicant’s specification is specific about the module dock where it states, “the module dock 140 can receive different sizes of expansion modules. For example, modules can be 1x size 240, 2x size 265 or 3x size 270.” Therefore, the claims 2 and 11 recites additional features which are not taught in the claims, and the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Therefore, an amendment is required.
Claims 3-10 are also rejected for fully incorporating the deficiencies of the base claim(s) from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiana (US 20080108884 A1) in view of Fidacaro (US 20140031637 A1).
Claim 2. Kiana teaches a docking station for a modular patient monitoring system, the docking station comprising:
a plurality of docking ports configured to form mechanical and electrical connections with monitoring modules when monitoring modules are docked with docking station, the plurality of docking ports interchangeably usable by different monitoring modules
(Par [0022],[0024] e.g. handheld 200 docks into a handheld port 110), [0031] e.g. docking station accepting expansion module via ports 120; Par 0045,0047 e.g. handheld docking ports able to accept adapter 1430); and further discloses the process using expansion to module to receive modules and module slots ([0024])and a module dock to receive at least one component and a docking station to receive a plurality of components on the docking station([0041] a handheld 810 docked into a shuttle station 830 as a handheld/shuttle 840 and a handheld/shuttle 840 docked into a docking station 850)but does not specifically disclose 
a module dock configured to house the plurality of docking ports and further configured to receive monitoring modules sized at any of a plurality of sizes including at least a single width size, a double width size, and a triple width size.
However, Fidacaro teaches a module dock configured to house the plurality of docking ports 
([0043] The module 112 can be configured to selectively couple with and decouple from the display unit 110 [0052] As shown in FIG. 3, a rear portion of the housing 130 can define the docking region 120, which can include one or more communication ports or connectors 172a, 172b, 172c, 172d, 172e, 172f (see also FIG. 5) and one or more mounting pins 174.)
and further configured to receive monitoring modules sized at any of a plurality of sizes including at least a single width size, a double width size, and a triple width size 
(Figs 4a-4c 
[0079]-[0081] FIG. 4B illustrates an embodiment of a module 112' that resembles the module 112 in many respects. Accordingly, like features are identified with like, yet primed, reference numerals. The module 112' also differs from the module 112 in some respects. For example, the module 112' comprises a housing 250' that is smaller than the housing 250...
the module 112'' comprises only a single connector 290a''. Additionally, the module 112'' defines a lower profile, without any empty bays 300, and thus will not obstruct any connectors 172 above or below a connector 172 of a docking region 120 to which the connector 290a'' may be attached.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a module dock as taught by Fidacaro within the system of Kiana for the purpose of enhancing the system to have a configurable docking system which can accept different sizes of modules based on the needs of the environment.
Claim 3. Kiani and Fidacaro teach the docking station of Claim 2, wherein the monitoring modules comprise expansion modules that provide expanded parameter monitoring capabilities to a patient monitoring system attached to the docking station
(Kiani [0022] he docking station 101 has module ports 120 that accept plug-in expansion modules 500 for additional parameters and technologies.).
Claim 4. Kiani and Fidacaro teach the docking station of Claim 3, wherein in a first configuration a first expansion module is attached to a first docking port of the plurality of docking ports and a second expansion module is attached to a second docking port of the plurality of docking ports, and wherein in a second configuration the first expansion module is attached to the second docking port and the second expansion module is attached to the first docking port
(Kiani [0045][0047]).

Claim 5. Kiani and Fidacaro teach the docking station of Claim 2, wherein the monitoring modules comprise at least a first monitoring module configured to provide monitoring of one or more additional parameters by a patient monitoring system attached to the docking station
(Kiani [0043] the handheld monitor 810 incorporates blood parameter measurement technologies including HbCO, HbMet, SpO.sub.2 and Hbt, and the shuttle station 830 incorporates non-blood parameters,).

Claim 6. Kiani and Fidacaro teach the docking station of Claim 5, wherein the one or more additional parameters comprises at least one of: EEG, BP, ECG, temperature, or cardiac output
(Kiani [0043] the handheld monitor 810 incorporates blood parameter measurement technologies including HbCO, HbMet, SpO.sub.2 and Hbt, and the shuttle station 830 incorporates non-blood parameters, uch as intelligent cuff inflation (ICI), end-tidal CO.sub.2 (EtCO.sub.2), acoustic respiration rate (ARR), patient body temperature (Temp) and ECG, to name a few. In an alternative embodiment, parameters such as SpO.sub.2, ARR and ECG that clinicians need during in-house transports or patient ambulation are loaded into the handheld 810).

Claim 7. Kiani teaches a method for displaying measurements of physiological parameters on a display, the method comprising:
receiving at least a first set of measurements of a first parameter from a first monitoring module when the first monitoring module is plugged into a docking station
(Kiani [0043] In an embodiment, the handheld monitor 810 incorporates blood parameter measurement technologies including HbCO, HbMet, SpO.sub.2 and Hbt, and the shuttle station 830 incorporates non-blood parameters, such as intelligent cuff inflation (ICI), end-tidal CO.sub.2 (EtCO.sub.2), acoustic respiration rate (ARR), patient body temperature (Temp) and ECG, to name a few. [0046] FIGS. 12-13 illustrate a handheld monitor 1200 configured to plug into a compact holder/battery charger 1300.), 
receiving at least a second set of measurements of a second parameter from a second monitoring module when the second monitoring module is plugged into the docking station 
([0044] FIG. 9 illustrates a two-piece modular patient monitor 900 having a shuttle 930 and a docking station 950 without a corresponding handheld. In an embodiment, the shuttle 930 has plug-in modules 960 for added parameter functions.); 
and displaying measurements of at least the first and second sets of measurements on the first display wherein the docking station is in communication with a first display 
([0028] FIG. 3 illustrates a modular patient monitor color display 300. The modular patient monitor display 300 auto-scales its presentation of parameter information based upon the parameters that are active. ), ); and further discloses the process using expansion to module to receive modules and module slots ([0024])and a module dock to receive at least one component and a docking station to receive a plurality of components on the docking station([0041] a handheld 810 docked into a shuttle station 830 as a handheld/shuttle 840 and a handheld/shuttle 840 docked into a docking station 850)but does not specifically disclose 
wherein a size of the second monitoring module is at least one of: the single width size, the double width size, or the triple width size; and wherein a size of the first monitoring module is at least one of: a single width size, a double width size, or a triple width size.
However, Fidacaro teaches a plurality of monitoring modules configured sized at any of a plurality of sizes including at least a single width size, a double width size, and a triple width size 
(Figs 4a-4c 
[0079]-[0081] FIG. 4B illustrates an embodiment of a module 112' that resembles the module 112 in many respects. Accordingly, like features are identified with like, yet primed, reference numerals. The module 112' also differs from the module 112 in some respects. For example, the module 112' comprises a housing 250' that is smaller than the housing 250...
the module 112'' comprises only a single connector 290a''. Additionally, the module 112'' defines a lower profile, without any empty bays 300, and thus will not obstruct any connectors 172 above or below a connector 172 of a docking region 120 to which the connector 290a'' may be attached.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use monitoring modules as taught by Fidacaro within the system of Kiana for the purpose of enhancing the system to have a configurable docking system which can accept different sizes of modules based on the needs of the environment.

Claim 8. Kiani and Fidacaro teach the method of Claim 7, wherein at least one of the first monitoring module or the second monitoring module comprises an expansion module that provide expanded parameter monitoring capabilities to a patient monitoring system attached to the docking station 
(Kiani [0040][0042] FIG. 8E illustrates another modular patient monitor embodiment 805 having a shuttle 870 with plug-in modules 860 for expanded parameter functionality).

Claim 9. Kiani and Fidacaro teach the method of Claim 8, wherein in a first configuration the first monitoring module is attached to a first docking port of a plurality of docking ports of the docking station and the second monitoring module is attached to a second docking port of the plurality of docking ports, and wherein in a second configuration the first monitoring module is attached to the second docking port and the second monitoring module is attached to the first docking port
(Kiani [0045][0047]).

Claim 10. Kiani and Fidacaro teach the method of Claim 8, wherein at least one of the first parameter or the second parameter is at least one of: EEG, BP, ECG, temperature, or cardiac output
(Kiani [0043] the handheld monitor 810 incorporates blood parameter measurement technologies including HbCO, HbMet, SpO.sub.2 and Hbt, and the shuttle station 830 incorporates non-blood parameters, uch as intelligent cuff inflation (ICI), end-tidal CO.sub.2 (EtCO.sub.2), acoustic respiration rate (ARR), patient body temperature (Temp) and ECG, to name a few. In an alternative embodiment, parameters such as SpO.sub.2, ARR and ECG that clinicians need during in-house transports or patient ambulation are loaded into the handheld 810).

Claim 11. Kiani teaches a method for displaying measurements of physiological parameters on a display, the method comprising:
receiving a first monitoring module on a first docking port of a plurality of docking ports of a docking station, the first monitoring module capable of measuring at least a first parameter, the docking station in communication with a first display module when the first monitoring module is plugged into a docking station
([0043] In an embodiment, the handheld monitor 810 incorporates blood parameter measurement technologies including HbCO, HbMet, SpO.sub.2 and Hbt, and the shuttle station 830 incorporates non-blood parameters, such as intelligent cuff inflation (ICI), end-tidal CO.sub.2 (EtCO.sub.2), acoustic respiration rate (ARR), patient body temperature (Temp) and ECG, to name a few.);
determining, through the first monitoring module, one or more first measurements for the first parameter 
([0043] In an embodiment, the handheld monitor 810 incorporates blood parameter measurement technologies including HbCO, HbMet, SpO.sub.2 and Hbt, and the shuttle station 830 incorporates non-blood parameters, such as intelligent cuff inflation (ICI), end-tidal CO.sub.2 (EtCO.sub.2), acoustic respiration rate (ARR), patient body temperature (Temp) and ECG, to name a few.); 
displaying the first measurements on the first display
([0028]); 
receiving a second monitoring module on a second docking port of the plurality of docking ports of the docking station, the second monitoring module capable of measuring at least a second parameter
(([0044] FIG. 9 illustrates a two-piece modular patient monitor 900 having a shuttle 930 and a docking station 950 without a corresponding handheld. In an embodiment, the shuttle 930 has plug-in modules 960 for added parameter functions.)); 
determining, through the second monitoring module, one or more second measurements for the second parameter
([0043] In an embodiment, the handheld monitor 810 incorporates blood parameter measurement technologies including HbCO, HbMet, SpO.sub.2 and Hbt, and the shuttle station 830 incorporates non-blood parameters, such as intelligent cuff inflation (ICI), end-tidal CO.sub.2 (EtCO.sub.2), acoustic respiration rate (ARR), patient body temperature (Temp) and ECG, to name a few.); 
and displaying the second measurements on the first display 
([0028] FIG. 3 illustrates a modular patient monitor color display 300. The modular patient monitor display 300 auto-scales its presentation of parameter information based upon the parameters that are active)
and further discloses the process using expansion to module to receive modules and module slots ([0024])and a module dock to receive at least one component and a docking station to receive a plurality of components on the docking station([0041] a handheld 810 docked into a shuttle station 830 as a handheld/shuttle 840 and a handheld/shuttle 840 docked into a docking station 850)but does not specifically disclose 
the first monitoring module sized at least one of: a single width size, a double width size, or a triple width size; and the second monitoring module sized at least one of: the single width size, the double width size, or the triple width size.
However, Fidacaro teaches a plurality of monitoring modules configured sized at any of a plurality of sizes including at least a single width size, a double width size, and a triple width size 
(Figs 4a-4c 
[0079]-[0081] FIG. 4B illustrates an embodiment of a module 112' that resembles the module 112 in many respects. Accordingly, like features are identified with like, yet primed, reference numerals. The module 112' also differs from the module 112 in some respects. For example, the module 112' comprises a housing 250' that is smaller than the housing 250...
the module 112'' comprises only a single connector 290a''. Additionally, the module 112'' defines a lower profile, without any empty bays 300, and thus will not obstruct any connectors 172 above or below a connector 172 of a docking region 120 to which the connector 290a'' may be attached.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use monitoring modules as taught by Fidacaro within the system of Kiana for the purpose of enhancing the system to have a configurable docking system which can accept different sizes of modules based on the needs of the environment.

Claim 12. Kiani and Fidacaro teach the method of Claim 11, wherein at least one of the first monitoring module or the second monitoring module comprises an expansion module that provide expanded parameter monitoring capabilities to a patient monitoring system attached to the docking station
(Kiani [0022] he docking station 101 has module ports 120 that accept plug-in expansion modules 500 for additional parameters and technologies.
[0043] In an embodiment, the handheld monitor 810 incorporates blood parameter measurement technologies including HbCO, HbMet, SpO.sub.2 and Hbt, and the shuttle station 830 incorporates non-blood parameters, such as intelligent cuff inflation (ICI), end-tidal CO.sub.2 (EtCO.sub.2), acoustic respiration rate (ARR), patient body temperature (Temp) and ECG, to name a few).

Claim 13. Kiani and Fidacaro teach the method of Claim 12, wherein in a first configuration the first monitoring module is attached to the first docking port and the second monitoring module is attached to the second docking port, and wherein in a second configuration the first monitoring module is attached to the second docking port and the second monitoring module is attached to the first docking port  ((Kiani [0045][0047])).

Claim 14. Kiani and Fidacaro teach the method of Claim 12, wherein at least one of the first parameter or the second parameter is at least one of: EEG, BP, ECG, temperature, or cardiac output
(Kiani [0043] the handheld monitor 810 incorporates blood parameter measurement technologies including HbCO, HbMet, SpO.sub.2 and Hbt, and the shuttle station 830 incorporates non-blood parameters, uch as intelligent cuff inflation (ICI), end-tidal CO.sub.2 (EtCO.sub.2), acoustic respiration rate (ARR), patient body temperature (Temp) and ECG, to name a few. In an alternative embodiment, parameters such as SpO.sub.2, ARR and ECG that clinicians need during in-house transports or patient ambulation are loaded into the handheld 810).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689